It gives me great pleasure to congratulate Mr. Thomson on his election as President of General Assembly at its seventy- first session. I commend the exemplary manner of his predecessor, Mr. Mogens Lykketoft, who presided over the Assembly last year.
Secretary-General Ban Ki-moon marks the completion of his tenure this year. I recall our many meetings and conversations on a host of important issues. Always a true and trusted friend, he recognized Bangladesh’s development gains as a model for the rest of the world. I wish him and Mrs. Ban continued success and good health.
Bangladesh’s Father of the Nation, Bangabandhu Sheikh Mujibur Rahman, standing before the General Assembly in 1974, stated:
“Our total commitment to peace is born of the realization that only an environment of peace would enable us to ... mobilize and concentrate all our energies and resources in combating the scourges of poverty, hunger, disease, illiteracy and unemployment.” (A/PV.2243, para. 12)
Our world is now at a juncture where the end of those scourges is in sight. There are many creative and practical solutions in our hands. The amazing power of technology, ideas and global citizens help us to imagine a brave new world. Yet our world is not free from tension and fear. Violent conflicts continue to rage in several places, with a heavy toll on human lives. Those fleeing from the conflicts are often denied protection across borders. Dire humanitarian needs are at times ignored and access to those in need is blocked. What was the crime of Aylan Kurdi, the innocent 3-year-old Syrian boy who drowned at sea? What was the fault of 5-year- old Omran Daqneesh, who was seriously wounded in his hometown of Aleppo by an air strike? As a mother, it is indeed hard to understand those cruelties. Will our global conscience not be stirred by such events?
We have just concluded the historic summit for refugees and migrants. The outcome of the summit should help redefine perceptions and realities of human mobility in our time. Migrants and refugees must be seen as potential agents for change both in their places of origin and destination. Bangladesh offers to co-facilitate the work of the global compact for safe, orderly and regular migration. We look forward to a constructive dialogue on all related issues at the Global Forum on Migration and Development, which we will host in December.
In 2015, we adopted a transformative development agenda with a set of Sustainable Development Goals (SDGs). The political will behind the agenda needs to be translated into concrete and meaningful support for countries that are lagging behind. In order to catch up, the developing world needs access to transformative technologies. The internationally agreed development commitments for the least developed countries (LDCs) must be fulfilled in order to pave the way for their graduation. The Technology Bank for the LDCs should be geared to promoting innovation and predictable resource flows.
In Bangladesh, we have already mainstreamed most of the SDGs into our national development plans. A platform under the supervision of the Prime Minister has been created to coordinate and monitor the work. Consultations are now ongoing with local government, civil society, media and academia. They are being carried out in tandem with our Vision 2021 and Vision 2041 policies, which seek to realize Bangabandhu Sheikh Mujibur Rahman’s dream of building a “Sonar”, or Golden Bangladesh, that is free from hunger, poverty, illiteracy and exploitation.
Our aim is to build an inclusive, empowered, digital and knowledge-based society. My Government is focusing on innovative public service delivery, mass access to information, and enhanced transparency and accountability. We have set up about 10,000 digital centres across the country in order to deliver 200 different services to people’s doorsteps. Health services through mobile phones and a 24-hour web portal are complementing the work of 16,438 community and local health clinics. Digital laboratories and multimedia classrooms are operating in a growing number of educational institutions.
The growing web of physical and virtual connectivity is creating new opportunities for our people. As a key enabler of economic development, broadband connectivity should be available to every citizen of the world. I invite world leaders and other international partners to join hands in making this possible. Our Government is committed to providing a voice and data connection to every citizen by 2021.
Bangladesh’s strategic location makes it an emerging hub for regional connectivity, foreign investment and global outsourcing. We have embarked on large-scale infrastructure projects to match our development aspirations. Multimodal transport networks are being built to promote trade and people-to-people contacts among Bangladesh, Bhutan, India and Nepal.
The work of the 6.15 kilometre-long Padma Multipurpose Bridge was commissioned with our own resources. Discussions are under way to build a deep seaport, while our third seaport in Paira has commenced operations. Work on the metro rail in our capital, Dhaka, is also under way. One hundred economic zones are being developed across the country to allow potential investors to invest in Bangladesh.
Such forward-looking thrusts in our progress are supported by the impressive performance of our macroeconomic and socioeconomic indicators. In the fiscal period 2015-2016, our economy posted a gross domestic product (GDP) growth rate of over 7 per cent. Bangladesh has experienced one of the fastest poverty reduction rates in countries with a modest resource base. We have brought poverty down from 56.7 per cent in 1991 to 22.4 per cent today. We have already gone from the low to the medium category in the United Nations Development Programme’s Human Development Report and have reached the World Bank’s lower- middle income status. Over the past seven years, despite the global recession, our export earnings more than tripled to reach $34.24 billion, remittance flows have increased nearly threefold, and our foreign currency reserves have multiplied 8.5 times, from $3.5 billion to over $31 billion. During the same period, power- generation capacity almost tripled, as did foreign direct investment. A key to our development strategy is our focus on addressing inequality through social security, decent work and financial inclusion. We allocate over 13 per cent of our budget to social-safety-net spending, which is 2.3 per cent of our GDP.
Climate change threatens many of our development gains. The landmark Paris Climate Agreement recognizes the importance of adaptation, loss, damage and climate justice. Bangladesh has ratified the Agreement, and we hope that the large carbon-emitting countries will ratify it soon.
We must join ranks to preserve our natural resources for succeeding generations. Bangladesh reaffirms the need for the conservation and sustainable use of marine resources so as to tap the potential of a blue economy.
The life-sustaining force of water is a finite resource. We have a shared responsibility to ensure the judicious and equitable use of our common waters. We must stand by our pledge to provide clean drinking water and sanitation for all. I shall continue to champion these issues as a member of the High-level Panel on Water.
I firmly believe that without women’s participation, sustainable development will simply not be tenable. A host of measures, including the promotion of girls’ education, undertaken half a decade ago have started to yield dividends. Women in Bangladesh are now increasingly becoming an integral part of our development endeavours. Around 3.5 million women are now working in the garment industry, a leading export earning sector. The percentage of women in all professions is rapidly rising. Bangladesh is perhaps the only country in the world today where women hold the posts of Prime Minister and Leader of the House, Leader of the Opposition, Speaker and Deputy Leader of the House. Presently, we have 70 women members of Parliament, constituting 20 per cent of the House. More than 12,500 elected women representatives are serving in local government bodies.
Last year, I mentioned terrorism and violent extremism as one of the two major global challenges of our time (see A/70/PV.19). We see these menaces sweeping across borders. No country seems immune, no individual beyond their reach. Terrorists are now often killing many innocent people everywhere, from the United States of America to Europe, and from Africa to Asia.
We believe that terrorists have no religion, caste or creed. We must unite in our resolve to defeat and degrade them in all their forms and manifestations. We have to identify the root causes of terrorism and violent extremism. At the same time, we have to identify the mentors, masterminds, abettors, financiers, arms suppliers and trainers of these terrorists and extremists, and we must take strong action against them.
As a victim of terrorist attacks myself, I have a zero-tolerance approach to terrorism and violent extremism. Our Government has succeeded in dismantling homegrown terrorist groups, plugging their regular financing pipelines and flushing out their regional operatives from our territory. With the vicious rise of certain international terrorist entities, it appears that some local fringe elements have drawn inspiration and managed to regroup and rebrand themselves.
Bangladesh, a unique country of religious harmony, experienced a grisly attack on 1 July 2016, when homegrown terrorists killed 20 people at a Dhaka restaurant. We were able to rescue 13 hostages unharmed, but that horrific incident left a deep scar on the hearts of the people of Bangladesh.
We are now battling this new wave of terrorism. We have undertaken massive programmes to awaken people and warn them against radicalization and to stand against militancy and extremism. The whole-of- society response I called for has been unprecedented. I am confident that with our people’s resilience and support, we will ensure that terrorists have absolutely no place on our soil.
I would also like to urge the world community to work globally to dry up the sources of funds, arms and ammunition as well as moral and material support for militants and terrorists.
Bangladesh will carry on promoting the culture of peace that is at the heart of the agenda of the United Nations. We shall uphold our contribution to peacekeeping and peacebuilding. Our decision to set up a peacebuilding centre in Dhaka will allow us to share our experience with other countries that are emerging from conflict.
Likewise, we will remain vocal about recognizing the role of national judicial processes in ensuring accountability and justice for mass atrocities. We have moved past decades of impunity to ensure the trial of the local perpetrators of genocide and crimes against humanity during our liberation war, in 1971.
The recent efforts to relaunch the Middle East peace process and end the hostilities against the brotherly Palestinian people must be pursued, in the right direction.
In our globalized world, there are challenges. But there are also potential opportunities and benefits for all, but only if we know how to manage the process properly. We are all gathered here to serve our one humanity. Let us work through our differences and find common ground to make the pragmatic changes we wish to see in the world around us. The United Nations provides us with a unique platform to do so. Let us renew our resolve to create an Organization of enduring relevance.
